Title: From George Washington to Jonathan Trumbull, Sr., 5 October 1775
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Camp at Cambridge October 5. 1775

By a Person from Boston the Day before yesterday we learn that a small Fleet consisting of a 64 Gun Ship a 20, 2 Sloops of 18 Guns. 2 Transports & about 600 Men sailed as yesterday. They took on Board 2 Mortars, 4 Howitzers & other Artillery from which we suspect they intend to bombard some Town on the Coast. General Gage is recalled Genl How commands in his Place. We have some late Accounts from England but see no Prospect of an Accomodation; General Gages Acct of Bunkers Hill is returned & corresponds pretty much with ours as to kill’d & wounded. You will please to forward the inclosed to the Commissary General with all Expedition & believe me Sir Your most Obedt & very Hbble Servt

Go: Washington

